DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/10/2022 have been fully considered but they are not persuasive.
Starting on page 6 of the applicant’s Remarks, it is argued that the cited prior art Conner does not disclose an optical line bypassing the optical power splitter, in the manner claimed in the present application (last paragraph, page 6 of Remarks).
The examiner respectfully submits while it may be true that Conner does not explicitly depict a single embodiment that includes all the claimed limitations of the present application, Conner does disclose all of the claimed limitations and features across two different embodiments as discussed in the previous office action (see page 3 of the office action mailed 11/10/2021). Further, the office action set forth a prima facie case of obviousness to combine these claimed features into one embodiment, as motivations for why one of ordinary skill in the art would make such modification is generally available in the art. See page 4 of the office action mailed 11/10/2021. 
	For these reasons, the ground of rejection presented in the previous office action is maintained by the examiner, and this office action is made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2-17, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No US 2010/0092129 A1 to Conner (hereinafter “Conner”).

	Regarding claim 2, Conner discloses an indexing terminal comprising a terminal housing (318 in Fig. 12; see also Fig. 16) having an input (26 in Fig. 12); a multi-fiber pass-through port coupled to the terminal housing (32 in Fig. 12); a plurality of optical lines indexed between the input and the multi-fiber pass-through port (Fig. 12; see also paragraph [0059]-[0060]); a single-fiber output port coupled to the terminal housing (28 in Fig. 12); an optical power splitter (40 in Fig. 12) disposed within the terminal housing; and a second drop optical line extending between the input and the optical power splitter (i.e. the fiber optic line connecting 26 and 40 in Fig. 12) 
	However, Conner does not explicitly disclose the above terminal housing additionally including a first drop optical line bypassing the optical power splitter and extending between the input and the single-fiber output port in the manner claimed in the present application. On the other hand, Conner does disclose an alternative embodiment, where a drop optical line extends without an optical power splitter and extending between an input and a single-fiber output port (e.g. see Fig. 4- the optical line F1 extends between the input 20 and the single-fiber output port 28 without an optical power splitter disposed therebetween). 
	Adding a drop optical line directly extending between the input and the single-fiber output port to the terminal housing of Conner would have been readily recognized as advantageous and desirable to one of ordinary skill in the art, and it would not involve any additional technical know-how since Conner already discloses an alternative embodiment of the terminal housing containing such a drop optical line. One of ordinary skill in the art would find such use of a drop optical line to be advantageous because it would allow routing and distribution of predetermined optical signals through a dedicated fiber line that is not susceptible to cross-talk, bandwidth limitation, or coupling loss from multiplexing multi-wavelength signals over a single transmission fiber. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Conner to have a first drop optical line bypassing the optical power splitter and extending between the input and the single-fiber output port in the manner claimed in the present application.


	Regarding claim 4, Conner renders obvious the first optical fiber extending between the input and the single fiber output port (Fig. 12), as discussed above in regards to claim 2.
	Regarding claim 5, Conner discloses that the second optical fiber extends fully between the input and the optical power splitter (Fig. 12).
Regarding claim 6, Conner discloses that at least some of the optical fibers of the input cable are spliced to interior optical fibers disposed within the terminal housing (Fig. 19; paragraph [0112]).
	Regarding claim 7, Conner discloses that the optical fibers of the input cable are spliced at a mass fusion splice (paragraph [0108]).
	Regarding claim 8, Conner discloses that the input of the terminal housing includes a multi fiber optical adapter coupled to the terminal housing (32 in Fig. 17) so that an exterior port of the multi fiber optical adapter is accessible from an exterior of the terminal housing (32 in Fig. 16).
	Regarding claim 9, Conner discloses that the exterior port is configured to sealingly and robustly receive a connectorized end of an input cable (Fig. 16; paragraph [0108]).
	Regarding claims 10-11, Conner renders obvious the claimed subject matter as discussed above with regard to claims 4-5.

	Regarding claim 13, Conner discloses the first optical line includes an optical fiber routed from the input to an optical coupler (one of the splitters 40, 42, 44 in Fig. 12 may be considered an “optical coupler” since they couple optical fibers at the splitting points) and another optical fiber routed from the optical coupler to the single-fiber output port (Fig. 12).
	Regarding claim 14, Conner discloses that the splitter pigtails are routed to separate single fiber output ports (Fig. 12; Fig. 17; paragraph [0107]).
	Regarding claim 15, Conner discloses that at least some of the splitter pigtails are routed to a multi fiber output port (Fig. 19; paragraph [0113]).
	Regarding claim 16, Conner discloses that the multi-fiber output port is a first multi-fiber output port; and wherein a first set of the splitter pigtails are routed to the first multi-fiber output port (Fig. 19; paragraph [0113]) and a second set of the splitter pigtails are routed to the second multi-fiber output port (second multi fiber output port is clearly shown in Fig. 7-8, Fig. 14).
	Regarding claim 17, Conner discloses that others of the splitter pigtails are routed to separate single fiber output ports (Fig. 18-19; paragraph [0113]).

	Regarding claim 19, Conner discloses an indexing terminal comprising: a terminal housing (318 in Fig. 12; see also Fig. 16) carrying a multi-fiber pass-through port (32 in Fig. 12), and a split signal output port (28 in Fig. 12); and an input cable (26 in Fig. 12) extending into the terminal housing (Fig. 17), the input cable defining a plurality of optical lines including a set of optical lines indexed at the multi-fiber pass-through port (36 in Fig. 17), and a second drop line 
	However, Conner does not explicitly disclose the above terminal housing additionally including a first drop optical line carrying unsplit optical signals to a single-fiber output port in the manner claimed in the present application. On the other hand, Conner does disclose an alternative embodiment, where a drop optical line extends without an optical power splitter and extending between an input and a single-fiber output port (e.g. see Fig. 4- the optical line F1 extends between the input 20 and the single-fiber output port 28 without an optical power splitter disposed therebetween). 
	Adding a drop optical line directly extending between the input and the single-fiber output port to the terminal housing of Conner would have been readily recognized as advantageous and desirable to one of ordinary skill in the art, and it would not involve any additional technical know-how since Conner already discloses an alternative embodiment of the terminal housing containing such a drop optical line. One of ordinary skill in the art would find such use of a drop optical line to be advantageous because it would allow routing and distribution of predetermined optical signals through a dedicated fiber line that is not susceptible to cross-talk, bandwidth limitation, or coupling loss from multiplexing multi-wavelength signals over a single transmission fiber. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Conner to have a first drop optical line bypassing the optical power splitter and extending between the input and the single-fiber output port in the manner claimed in the present application.


	Regarding claim 21, Conner discloses that the split signal output port is a multi-fiber output port receiving at least some of the outputs of the optical power splitter (Fig. 12; Fig. 19).

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  as discussed above, an index terminal comprising a terminal housing having an input, a multi-fiber pass through port, plurality of optical lines indexed between the input and the multi-fiber through port, and an optical power splitter disposed within the terminal housing, such that drop lines extend between the input and the optical power splitter so that optical power splits optical signals carried over the drop line onto plurality of splitter pigtails, is known in the art. Closest related prior art indexing terminals have been cited and made of record in the present application.
However, none of the prior art fairly teaches or suggests such an indexing terminal wherein an optical line extends between the multi-fiber pass through and a single-fiber output port, in the manner claimed in the present application. There is no credible reasons why or how one of ordinary skill in the art would establish an optical line to extend between the single-fiber output port and multi-fiber pass through ports of Conner, without hindsight reasoning gleaned from the content of the present application.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353. The examiner can normally be reached M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SUNG H PAK/Primary Examiner, Art Unit 2874